ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-380, concluding that RAJANIKANT C. MODY of JERSEY CITY, who was admitted to the bar of this State in 1975, should be suspended from the practice of law for a period of three months for violating RPC 1.4(b) (failure to explain matter to extent necessary to permit client to make informed decision), RPC 1.7(b) (conflict of interest), RPC 1.8(a) (prohibited transaction with client), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (misrepresentation), and good cause appearing;
It is ORDERED that RAJANIKANT C. MODY is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 11, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.